          Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 1 of 16



1
     Mark A. Kleiman (SBN 115919)
2
     Law Office of Mark Allen Kleiman
3    2907 Stanford Ave. Venice, CA 90292
     Telephone: (310) 306-8094
4    Facsimile: (310) 306-8491
5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
6
     Law Offices of Ben Gharagozli
7    2907 Stanford Avenue
     Marina del Rey, California 90292
8    Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
9
     Email: ben.gharagozli@gmail.com
10

11   Attorneys for Plaintiff, RABAB ABDULHADI
12

13                               UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15
      RABAB ABDULHADI,                          )               Case No.: 4:18-cv-04662-YGR
16
                                                )
                  Plaintiff,
17                                              )               PLAINTIFF’S OPPOSITION TO
                   v.
                                                )               DEFENDANTS’ MOTION TO
18    BOARD OF TRUSTEES of the CALIFORNIA       )               DISMISS FIRST AMENDED
      STATE UNIVERSITY; LESLIE WONG; SUE V. )                   COMPLAINT [ECF 33]
19
      ROSSER; and JENNIFER SUMMIT               )
20                                              )               Date: March 12, 2019
                  Defendants
                                                )               Time: 2:00 p.m.
21                                              )               Location: Courtroom 1 (4th Floor)
22
                                                )               Judge: Yvonne Gonzalez Rogers
                                                )
      _________________________________________
23

24

25

26

27

28
       __________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       1

     Case No. __4:18-cv-04662
          Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 2 of 16



1                                        TABLE OF CONTENTS
                                                                                                      Page
2

3    TABLE OF AUTHORITIES……………………………………………………………………...i

4    MEMORANDUM OF POINTS AND AUTHORITIES…………………………………………1
5
         I.      INTRODUCTION AND SUMMARY OF ARGUMENT……………………………1
6
         II.     ARGUMENT………………………………………………………………………….2
7

8
                 A. As Decision-Making Authorities Who Also Committed Overt Acts,
                    the Individual Defendants May be Sued in Their Official Capacities,
9                   Their Personal Capacities, or Both…………………………………………….…2
10
                 B. Plaintiff Has Plead That She Engaged in Constitutionally Protected
11                  Speech, That Defendant Wong’s Actions Would Have a Chilling
                    Effect on Ordinary Persons, and That There Was a Nexus Between
12                  Plaintiff’s Speech and Wong’s Actions…………………………………………...3
13
                 C. Plaintiff Has Adequately Stated a Section 1983 Claim
14                  Against President Wong………………………………………………………….4

15               D. Plaintiff Seeks Leave to Amend Her Claims Against Sue V. Rosser,
                    Ph.D.- Provost and Vice President for Academic Affairs
16
                    (August 2009-October 2016)…………………………………………………….11
17
                 E. Plaintiff Seeks Leave to Amend Her Claims Against Jennifer
18                  Summit, Ph.D.-Interim Provost (October 2016 – March 2018) and
                    Provost (March 2018 – Present)..………………………………………………. 12
19

20       III.    CONCLUSION…………………………………………………………………….. 12

21

22

23

24

25

26

27

28
       __________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       i

     Case No. __4:18-cv-04662
          Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 3 of 16



1                                      TABLE OF AUTHORITIES
2                                                                                                     Page
3

4
     Ariz. Students’ Ass’n v. Ariz. Bd. of Regents 824 F.3d 858 (9th Cir. 2016)………………… 3,4
5
     Hafer v. Melo, 502 U.S. 21 (1991)…………………………………………………………….2,3
6

7
     Hartmann v. Cal. Department of Corr. & Rehab., 707 F.3d 1114 (9th Cir. 2013)………………2

8    Kentucky v. Graham, 473 U.S. 159 (1985)………………………………………………………3
9    O’Brien v. Welty, 818 F.3d 920 (9th Cir. 2016)…………………………………………………3
10
     Price v. Akaka, 928 F.2d 824 (9th Cir. 1991)……………………………………………………3
11
     Ulrich v. City and County of San Francisco 303 F.3d 968 (9th Cir. 2002)………………………4
12

13
     STATUTES
14
     42 U.S.C. § 1981………………………………………………………………………………….1
15

16   42 U.S.C. § 1983……………………………………………………………………………1,2,4,9

17   42 U.S.C. § 2000e………………………………………………………………………………..1
18
     42 U.S.C. § 12112………………………………………………………………………………..1
19
     Cal. Labor Code § 970…………………………………………………………………………..1
20

21

22

23

24

25

26

27

28
       __________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       ii

     Case No. __4:18-cv-04662
            Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 4 of 16



1                           MEMORANDUM OF POINTS AND AUTHORITIES
2    I.        INTRODUCTION AND SUMMARY OF ARGUMENT
3              Plaintiff has brought a ten-count complaint against the California State University Board
4    of Trustees and three San Francisco State University (SFSU) officials. Although there are ten
5    causes of action, the complaint boils down to allegations of (1) breach of contract; (2)
6    discrimination based on race, religion, or national origin; (3) disability discrimination; and (4) a
7    cause of action for deprivation of civil rights under color of law for retaliation against plaintiff
8    for her exercise of her right to freedom speech and academic freedom.
9              Defendants have moved to dismiss the complaint on a variety of grounds, chief among
10   them being a sovereign immunity argument as to causes of action 1 through 5, encompassing
11   the breach of contract and associated Cal. Labor Code violation, the claim under 42 U.S.C.
12   §1981, the claim against the Board of Trustees under 42 U.S.C. §1983, and the claim under the
13   Americans with Disabilities Act (under 42 U.S.C. §12112, et. seq.). Defendants also quarrel
14   with Plaintiff’s Title VII allegations and her claims against the individual defendants (a
15   President and Provost and former Provost of SFSU) under 42 U.S.C. §1983.
16             Plaintiff acknowledges that the first and second causes of action, her claim for breach of
17   contract and the associated violation of under Cal. Labor Code §970 should have been filed in
18   state court and agrees to a voluntary dismissal of those claims without prejudice to their being
19   refiled in state court. As she will be refiling in state court she also requests voluntary dismissal
20   without prejudice of causes of action six through nine, so those may be refiled in state court as
21   well. If the Court grants the aforementioned motion for voluntary dismissal, those portions of
22   plaintiff’s complaint alleging discrimination in violation of state laws will be dismissed without
23   prejudice and refiled. Further, she concomitantly requests dismissal of causes of action three,
24   four, and five (42 U.S.C. §1981; under 42 U.S.C. §2000e [the “Title VII claims”] and under 42
25   U.S.C. §12112 [the “ADA” claim.]. Finally, plaintiff moves for voluntary dismissal as to CSU
26   Board of Trustees as a defendant in the 42 U.S.C. §1983 cause of action.
27

28
          __________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          1

     Case No. __4:18-cv-04662
           Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 5 of 16



1             The matter remaining in dispute is the §1983 claims as to the individual defendants.
2    This brief will explain why, as a matter of law these claims survive and why they are adequately
3    plead as to President Wong, the first named of the individual defendants. As to former Provost
4    Rosser and the current Provost Summit, Plaintiff seeks leave to amend to strengthen the
5    personal capacity allegations. 1
6

7    II.      ARGUMENT
8             A. As Decision-Making Authorities Who Also Committed Overt Acts, the
9                 Individual Defendants May be Sued in Their Official Capacities, Their Personal
10                Capacities, or Both.
11            It is beyond dispute that a plaintiff seeking injunctive relief against the State may sue a
12   state official in his or her official capacity. Hartmann v. Cal. Department of Corr. & Rehab.,
13   707 F.3d 1114, 1127 (9th Cir. 2013). “A plaintiff seeking injunctive relief against the State is
14   not required to allege a named official’s personal involvement in the acts or omissions
15   constituting the alleged constitutional violation. Rather, a plaintiff need only identify the law or
16   policy challenged as a constitutional violation and name the official within the entity who can
17   appropriately respond to injunctive relief.” Id. (citations omitted). Although the Hartmann
18   court dismissed three of the plaintiff’s five causes of action, it did not dismiss defendant Cate,
19   who plaintiff had sued in both his official capacity as Secretary of the California Department of
20   Corrections and Rehabilitation and in his personal capacity. Id. It is thus important to
21   understand that the capacity in which an official committed allegedly unconstitutional conduct
22   does not determine the capacity in which that official is sued. See Hafer v. Melo, 502 U.S. 21,
23   26 (1991). Official capacity, therefore “is best understood as a reference to the capacity in
24

25

26   1
      Plaintiff believes that her claim against President Wong has been adequately plead. However,
27
     out of an abundance of caution, should the Court determine that Plaintiff has not adequately
     pled allegations in support of her 1983 claim against President Wong, Plaintiff respectfully
28   requests leave to amend to provide additional allegations.
         ___________________________________________________________________________________________________
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                         2

     Case No. __4:18-cv-04662
          Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 6 of 16



1    which the state officer is sued, not the capacity in which the officer inflicts the alleged injury.”
2    Price v. Akaka, 928 F.2d 824, 828 (9th Cir. 1991).
3            In an official-capacity suit, the plaintiff must demonstrate that a policy or custom of the
4    governmental entity of which the official is an agent was the moving force behind the violation.
5    See Hafer, 502 U.S. at 25; Graham, 473 U.S. at 166. As plaintiff shall demonstrate, this has
6    been amply plead as to President Wong, and will be amply plead as to Provosts Rosser and
7    Summit.
8            Defendants cite no law holding that a state employee may not be sued in both her official
9    and personal capacities so long as plaintiff makes it clear that only injunctive relief is sought
10   against a defendant for acts undertaken in her or his official capacity, and only monetary
11   damages are sought for acts undertaken in her or his personal capacity, so long as those acts
12   were undertaken under color of state law, Kentucky v. Graham, 473 U.S. 159, 166 (1985).
13           B. Plaintiff Has Plead That She Engaged in Constitutionally Protected Speech,
14                That Defendant Wong’s Actions Would Have a Chilling Effect on Ordinary
15                Persons, and That There Was a Nexus Between Plaintiff’s Speech and Wong’s
16                Actions.
17           Otherwise lawful government action may nonetheless be unlawful if motivated by
18   retaliation for having engaged in protected activity under the First Amendment.” O’Brien v.
19   Welty, 818 F.3d 920, 932 (9th Cir. 2016). Thus, even if repeated audits and the creation of a
20   maze of bureaucratic requirements were lawful, it would be unlawful to impose them out of a
21   retaliatory motive. State officials may chill speech by threatening or causing pecuniary harm.
22   Ariz. Students’ Ass’n v. Ariz. Bd. of Regents 824 F.3d 858, 868 (9th Cir. 2016). Whether a
23   government benefit was contractually required or not, refusing to grant it on the basis of speech
24   is forbidden. Id., at 869. And “[I]mportantly, the deprivation of a valuable government benefit
25   for the purpose of discouraging the exercise of First Amendment rights need not be particularly
26   great in order to find that rights have been violated.” Id., at 870. The Ariz. Students’ Ass’n
27   case goes on to note that removing a volunteer from an unpaid position, being fired from a
28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       3

     Case No. __4:18-cv-04662
          Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 7 of 16



1    prison job, the suspension of previously authorized environmental use permits, or, in the ASA
2    case, ceasing to automatically collect student fees were all sufficient to trigger liability if it were
3    to be shown that the government’s change in policy was undertaken for a retaliatory purpose.
4    Id. Indeed, the Ninth Circuit in Ariz. Students’ Ass’n made clear that “person’s First
5    Amendment free speech right is at its highest when that person engages in ‘core political
6    speech.’” Id. At 867.
7            Taken as true, Plaintiff’s allegations establish strong circumstantial evidence which is
8    sufficient for § 1983 liability. This can include not only the sequence of retaliatory events
9    following political pressure, but the temporal proximity of the protected conduct and the
10   retaliatory conduct. Ulrich v. City and County of San Francisco 303 F.3d 968, 99 (9th Cir.
11   2002). Plaintiff has offered several plausible explanations establishing why Wong’s conduct,
12   and the conduct by Rosser and Summit which are to be alleged, was retaliatory in nature.
13           C. Plaintiff Has Adequately Stated a Section 1983 Claim Against President Wong.
14           Defendants are mistaken in their contention that Plaintiff’s allegations in support of her
15   Section 1983 claim against the President Wong is insufficient.
16           Defendants’ argument that Plaintiff’s Section 1983 claim against President Wong is
17   inadequately pled rests on what is at least a misunderstanding of Plaintiff’s allegations as to
18   President Wong. Defendants’ characterization of those allegations is materially incorrect for the
19   following ten reasons:
20           First, Defendants’ depiction of ¶49 of the FAC is incomplete. That paragraph alleges
21   that Wong directed the interference and harassment with his final decision-making authority at
22   SFSU. The paragraph goes on to note that the patterns of acts of interference and harassment
23   (which continues to the present day) “was so consistently executed as to constitute a
24   government ‘custom.’” The paragraph then goes on to indicate that this pattern and custom
25   resulted in SFSU violating its own travel policies, singled out Dr. Abdulhadi for repeated
26   scrutiny and engaged in other bureaucratic harassment that other faculty do not endure. This has
27   the effect of obstructing Dr. Abdulhadi from academic and scholarly obligations, which is
28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                        4

     Case No. __4:18-cv-04662
          Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 8 of 16



1    compounded by the fact that SFSU, under Wong’s direction, has refused to support despite its
2    contractual obligations to do so. This has resulted in out of pocket expenses for Dr. Abdulhadi.
3            Second, Defendants omit ¶28 of the FAC which alleges that Wong (and other
4    administrators that were present at the time), failed to object or to challenge high-ranking
5    campus administrators’ “anti-Palestinian slurs at Dr. Abdulhadi.”
6            Third, Defendants’ depiction of ¶29 omits vital allegations. Namely, paragraph 29 of the
7    FAC makes clear that Wong’s motivations for ordering repeated investigations into Plaintiff’s
8    international research and lecturing trips was the “anti-Palestinian remarks” that Wong was
9    acting upon. Defendants’ depiction of ¶ 29 omits the unconstitutional reason Plaintiff alleges
10   that President Wong ordered these investigations. These investigations, as alleged at ¶¶ 57, 48,
11   49, and 51 of the FAC, are an integral part of the unconstitutionally inappropriate environment
12   that Defendants (including President Wong) have created for the Plaintiff.
13           Fourth, Defendants omit ¶ 51 which alleges that “Wong ordered Dean Kenneth Monteiro
14   and possibly other officials to interfere with [Dr. Abdulhadi’s] travel and to initiate pointless
15   and time-consuming audits.”
16           Fifth, Defendants omit ¶31(b) of the FAC wherein it is alleged that although “President
17   Wong has explicitly and repeatedly denounced as ‘anti-Semitism’ acts or speech he has viewed,
18   or claimed to view in this fashion, he does not similarly criticize anti-Arab or anti-Palestinian
19   racism or Islamophobia by name, instead offering broad generalizations about ‘racism’ and
20   ‘discrimination’.” This paragraph establishes the impermissible motive for Wong’s singling
21   out Plaintiff for bureaucratic harassment.
22           Sixth, Defendants omit ¶ 47 of the FAC alleging that shortly after GUPS’ rally to
23   commemorate the anniversary of the Edward Said Memorial Mural, Wong, “under pressure
24   from outside organizations, issued a statement claiming that chalked slogans and posters and the
25   image on a sweatshirt celebrated violence and promoted anti-Semitism, even though none of the
26   slogans, posters, or images mentioned Jews or used images associated with Jewishness.”
27

28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       5

     Case No. __4:18-cv-04662
          Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 9 of 16



1            Seventh, Defendants inaccurately depict ¶48 of the FAC. SFSU’s depiction of the
2    paragraph simply states that Wong ordered three separate and redundant audits of Dr.
3    Abdulhadi’s travels. But the paragraph makes clear why the audits were not appropriate:
4    namely that as a result of outside pressure, Wong ordered these numerous and redundant audits
5    despite the fact that SFSU had already approved of these trips in advance and that the contract
6    gave Dr. Abdulhadi the right to university support for such international research trips.
7            Eighth, Defendants’ depiction of ¶27 of the FAC is materially incorrect because it is
8    incomplete. Paragraph 27 makes clear that President Wong began to express notable hostility
9    toward Plaintiff and the AMED program after returning from an all expenses paid trip to Israel
10   funded by an anti-Palestinian, pro-Israel organization, the Jewish Community Relations Council
11   (JCRC). Defendants omit both President Wong’s initial support for the AMED program and the
12   political motivations of his benefactor for his all expenses paid trip to Israel. Defendants also
13   omit that President Wong accepted “AMCHA’s erroneous conflation of criticism of Israel with
14   anti-Semitism.”
15           Ninth, Defendants omit ¶31(a) of the FAC which alleges that “[A]s recently as June 9,
16   2016, President Wong and Vice President Hong admitted to GUPS, whose membership is
17   overwhelmingly Arab and Muslim they were being targeted by University officials. Wong and
18   Hong admitted that GUPS members were selectively prosecuted for acts undertaken by many
19   students who were neither Arab or Muslim or members of GUPS. Many of these students are
20   enrolled in courses in AMED studies, the program run by Dr. Abdulhadi.”This admission
21   evidences a retaliatory political motive for punishing Plaintiff who has supported and advised
22   this organization.
23           Tenth, Defendants omit ¶57 which alleges that during President Wong’s time as SFSU’s
24   President (and continuing President Corrigan’s practices), SFSU “enacted policies and
25   consistent customs to interfere with and obstruct Plaintiff’s professional productivity, to deny
26   her support regardless of the fact that it had been contractually agreed to or was otherwise
27   required by law, and to harass her in ways large and small so as to reduce her effectiveness, all
28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       6

     Case No. __4:18-cv-04662
         Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 10 of 16



1    in retaliation for her exercise of her rights of freedom of speech and academic freedom.” Read
2    in conjunction with prior allegations wherein it is alleged that President Wong had final
3    decision-making authority (e.g. ¶49), ¶57 demonstrates the overall aims of Wong’s policy vis-à-
4    vis Dr. Abdulhadi.
5            Read together, Wong has violated Plaintiff’s civil rights in the following ways: President
6    Wong publicly admitted that the University owed AMED certain obligations that it never
7    fulfilled. President Corrigan’s retaliation against Plaintiff was limited to wrongfully denying
8    her the two promised faculty positions, However, after pressure from an anti-Palestinian and
9    pro-Israel organization, the JCRC, and others, President Wong escalated this, overtly expressing
10   hostility towards Professor Abdulhadi, AMED and Palestinian students. Specifically, Wong
11   accepted AMCHA’s erroneous conflation of criticism with Israel with anti-Semitism and moved
12   to curtail Plaintiff’s professionally related travel and to make that travel incredibly difficult by
13   ordering multiple time-consuming audits and erecting bureaucratic barriers.
14           Shortly after smearing the Plaintiff by falsely calling criticisms of Israel anti-Semitic,
15   Wong stood by idly while a high ranking campus administrator began to direct anti-Palestinian
16   slurs at Professor Abdulhadi in his presence. Despite President Wong’s role at SFSU, he did
17   nothing to object or challenge such remarks, thus effectively, condoning and ratifying them.
18           President Wong acted on outside pressure and on these anti-Palestinian remarks by
19   “ordering repeated investigations into Plaintiff’s international research and lecturing trips, which
20   were supported pursuant to Plaintiff’s contract with SFSU.” SFSU, under President Wong’s
21   direction, “revoked authorization for Plaintiff’s 2014 research trip to Palestine even though it
22   had already been approved.” What followed was “a campaign of harassing inquisition into
23   Plaintiff’s scholastically-related travel which continues to this day.”
24           The objective of “this campaign of discriminatory and unending harassment is to
25   establish a work environment that is so hostile and inimical to Dr. Abdulhadi’s research and
26   academic pursuits that she either resigns her position or at least spends most of her time locked
27   in administrative battles, thus reducing her energy, time, and effectiveness for her scholarship,
28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       7

     Case No. __4:18-cv-04662
         Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 11 of 16



1    to advocate for teaching, publishing and protecting her students, and engaging in service as a
2    public intellectual.” (FAC ¶ 31). Defendants, including President Wong, engage in the
3    aforementioned campaign at the behest of outside donors and influential political figures who
4    harbor anti-Arab and anti-Muslim biases. This is evidenced by the fact that President Wong’s
5    June 9, 2016 admission that GUPS, was “being targeted by University officials” and its
6    members were being “selectively prosecuted.” (FAC ¶31(a)).
7            To aggravate matters, President Wong has even wrongfully accused GUPS, a student
8    group that Dr. Abdulhadi advises of anti-semitic conduct. This, despite the fact that the
9    allegedly anti-Semitic mural did not mention Jews or even use images associated with
10   Jewishness. By wrongly accusing GUPS, a student group that Dr. Abdulhadi advises, of anti-
11   semitic conduct, Wong created an unconstitutionally hostile environment for Dr. Abdulhadi.
12           Further, President Wong, succumbing to outside political pressures, ordered redundant
13   and inappropriate audits of Dr. Abdulhadi’s travels despite prior approval of these trips in
14   advance. Indeed, in violation of SFSU’s own travel policies, SFSU, under President Wong’s
15   direction, has canceled a pre-approved trip, singled out Plaintiff “for repeated scrutiny of how
16   she spends her authorized budget for research-related travel, has demanded justifications of her
17   trips not asked of other faculty, repeatedly claimed to lose documents related to travel and
18   thereby forcing Plaintiff to go through bureaucratic acrobatics which distract her from research
19   and scholarly endeavors. Plaintiff has also had to pay out of pocket for certain expenses due to
20   President Wong’s SFSU delays in reimbursement and other administrative pettiness. (FAC ¶49.)
21   President Wong even explicitly directed Dean Kenneth Monteiro and possibly other officials to
22   interfere with Plaintiff’s travel and to initiate pointless and time-consuming audits. (FAC ¶ 51.)
23   To add insult to injury, despite Professor Abdulhadi’s impressive and extensive credentials on
24   applicable subject matters, President Wong effectively excluded her from the Presidential Task
25   Force on “Campus Climate” in May 2017. (FAC ¶54).
26

27

28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       8

     Case No. __4:18-cv-04662
         Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 12 of 16



1            All of President Wong’s acts were done as part of an intentional campaign to interfere
2    and obstruct Plaintiff’s professional productivity in retaliation of her exercise of her rights of
3    freedom of speech and academic freedom.
4            Plaintiff believes that her claim against Dr. Wong has been adequately plead. However,
5    out of an abundance of caution, should the Court determine that Plaintiff has not adequately
6    pled allegations in support of her 1983 claim against President Wong, Plaintiff respectfully
7    requests leave to amend to provide additional allegations.
8            The Plaintiff’s allegations and their significance may be summarized as follows:
9      Par. #     Summary                                                          Significance
10     49         At the direction of President Wong, a final decision maker,      Identifies
11                Plaintiff endures interference and harassment that is so         unconstitutional
12                consistently executed that it constitutes a government           policy
13                custom. SFSU -violates its own travel policies and singles

14
                  out Plaintiff for repeated scrutiny and bureaucratic
                  harassment. This impedes Plaintiff’s academic and
15
                  scholarly work by adding to her already unconscionably
16
                  burdensome administrative obligations.
17

18
       57         President Wong continues President Corrigan’s policies           Identifies
19
                  and customs to interfere with and obstruct Plaintiff’s           unconstitutional
20                professional productivity, deny her benefits that SFSU was       policy of retaliation
21                obligated to provide to her, and harass her to reduce her        for Plaintiff’s
22                effectiveness in retaliation for her exercise of her rights of   exercise of her rights
23                freedom of speech and academic freedom.                          of freedom of speech

24                                                                                 and academic

25
                                                                                   freedom.
       28         High-ranking campus administrators directed anti-                President Wong’s
26
                  Palestinian slurs towards Plaintiff in the presence of           ratification of overt
27
                                                                                   acts in furtherance of
28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                        9

     Case No. __4:18-cv-04662
         Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 13 of 16



1                 President Wong who neither objects to nor challenges             the unconstitutional
2                 these remarks but rather condones them.                          policy identified in
3                                                                                  ¶49 and ¶57.
4      Par. #     Summary                                                          Significance

5      29         President Wong enthusiastically acts upon the high-ranking President Wong’s
                  campus administrators’ anti-Palestinian remarks by               overt act in
6
                  ordering repeated investigations into Plaintiff’s                furtherance of the
7
                  international research and lecturing trips despite the fact      unconstitutional
8
                  that SFSU was obligated to support such international            policy identified in
9
                  research and lecturing trips.                                    ¶49 and ¶57.
10

11
       51         President Wong orders Dean Kenneth Monteiro to interfere President Wong’s
12                with Plaintiff’s travel and to initiate pointless and time-      overt act in
13                consuming audits.                                                furtherance of the
14                                                                                 unconstitutional

15                                                                                 policy identified in

16
                                                                                   ¶49 and ¶57.
       47;        President Wong wrongfully accuses GUPS, a political              President Wong’s
17
       fn. 3      student group that advocates for awareness of the                overt act consistent
18
                  Palestinian struggle for justice that Dr. Abdulhadi advised,     with the
19
                  of anti-Semitism.                                                unconstitutional
20
                                                                                   policy identified in
21
                                                                                   ¶49 and ¶57.
22     48         In January 2014, Plaintiff, an international scholar, led a      President Wong’s
23                research trip to Palestine that included other academics         overt act consistent
24                (including another SFSU professor). Pursuant to outside          with the
25                pressure, President Wong ordered three separate and              unconstitutional

26                redundant audits into Plaintiff’s travels including the          policy identified in
                  travels that SFSU had already reviewed and approved of in        ¶49 and ¶57.
27
                  advance.
28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                        10

     Case No. __4:18-cv-04662
         Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 14 of 16



1      Par. #      Summary                                                         Significance
2      27          Although President Wong supported the AMED program              Explanation of
3                  when he came to SFSU in 2012, he expressed notable              motivation behind
4                  hostility toward AMED and Plaintiff after a pro-Israel and      unconstitutional

5
                   anti-Palestinian organization sponsored Wong’s travel to        policy identified in
                   Israel. Wong then wrongfully equated criticism of Israel        ¶49 and ¶57.
6
                   with anti-Semitism.
7

8
       31(a)       As recently as June 9, 2016, President Wong admitted to         President Wong’s
9
                   GUPS (a political student group that Plaintiff advises), that   confession of a
10
                   they were being targeted by University officials and that       retaliatory political
11
                   GUPS members were being selectively prosecuted.                 motive for punishing
12                                                                                 plaintiff and an overt
13                                                                                 act to retaliate
14                                                                                 against her for her
15                                                                                 support of a political

16
                                                                                   student organization.

17

18             D. Plaintiff Seeks Leave to Amend Her Claims Against Sue V. Rosser, Ph.D.-
                  Provost and Vice President for Academic Affairs (August 2009-October 2016)
19

20
               As to Defendant Rosser, Plaintiff seeks leave to amend to allege, inter alia, the

21   following facts:
22             In the Spring of 2015 Provost Rosser blocked a university grant Plaintiff was seeking to
23   write a book with Simona Sharoni, an Israeli feminist colleague. Plaintiff reported to SFSU that
24   the University of Washington Press had agreed it would publish the book. Plaintiff was later
25   informed by SFSU’s Office of Research and Sponsored Programs that Provost Rosser’s “office”
26   denied the funding, despite excellent reviews from external reviewers whom the University
27   hired to review the proposal.
28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                        11

     Case No. __4:18-cv-04662
            Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 15 of 16



1             In the Spring of 2016 Provost Rosser directed Dean Monteiro to investigate the
2    contractual agreement that the University would fund Plaintiff’s travel, giving Monteiro the
3    impression that Rosser wanted him to cancel it.
4             E.   Plaintiff Seeks Leave to Amend Her Claims Against Jennifer Summit, Ph.D.-
                   Interim Provost (October 2016 – March 2018) and Provost (March 2018 –
5
                   Present)
6
              As to Defendant Summit, Plaintiff seeks leave to amend to allege, inter alia, the
7
     following facts:
8
              In the Fall of 2017, Provost Summit delayed Plaintiff’s delayed travel authorization to
9
     Palestine insisting that forms be changed to read “in consultation with President’s office”
10
     regarding the Memorandum of Understanding between SFSU and an-Najah National University
11
     in Palestine. This new requirement was imposed after a right-wing “think tank” launched a
12
     petition smearing Plaintiff as a terrorist apologist and demanding cancellation of the
13
     Memorandum of Understanding.
14
              In February of 2018, when Plaintiff requested an operating budget for AMED that would
15
     support administrative assistants and faculty, Provost Summit refused, stating that support for
16
     the AMED program should come out of what Plaintiff had previously negotiated for herself in
17
     her contract.
18

19
     III.     CONCLUSION
20
              The first, second, sixth, seventh, eighth, and ninth causes of action should be dismissed
21
     without prejudice to Plaintiff refiling them in state court, pursuant to Plaintiff’s request for
22
     voluntary dismissal.
23
              The third, fourth, and fifth causes of action should be dismissed pursuant to Plaintiff’s
24
     request for voluntary dismissal.
25
              The tenth cause of action against the Board of Trustees of California State University
26
     should be dismissed pursuant to Plaintiff’s request for voluntary dismissal.
27

28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       12

     Case No. __4:18-cv-04662
         Case 4:18-cv-04662-YGR Document 35 Filed 02/12/19 Page 16 of 16



1            Defendants’ motion to dismiss the tenth cause of action against Defendant Wong should
2    be DENIED. If the Court determines to grant Defendants’ motion to dismiss the tenth cause of
3    action against Defendant Wong, Plaintiff respectfully requests leave to amend. As to Plaintiff’s
4    tenth cause of action against Defendants Rosser and Summit, Plaintiff respectfully requests
5    leave to amend.
6

7    DATED: February 12, 2019                   LAW OFFICE OF MARK ALLEN KLEIMAN
8                                                  MARK A. KLEIMAN (SBN 115919)

9

10

11
                                                By:    /s/ Mark A. Kleiman
                                                      MARK A. KLEIMAN
12
                                                LAW OFFICE OF BEN GHARAGOZLI
13
                                                   BEN GHARAGOZLI (SBN 272302)
14

15                                              By: __/s/ Ben Gharagozli                ______________
                                                     BEN GHARAGOZLI
16

17                                              Attorneys for Plaintiff RABAB ABDULHADI

18

19

20

21

22

23

24

25

26

27

28
       ___________________________________________________________________________________________________
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                       13

     Case No. __4:18-cv-04662
